Citation Nr: 1301839	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  03-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for defective vision, secondary to fracture of the frontal skull and bilateral orbital prior to October 2, 2005. 

2.  Entitlement to a disability rating greater than 30 percent for defective vision, secondary to fracture of the frontal skull and bilateral orbital beginning October 2, 2005.  

3.  Entitlement to a compensable disability rating for a fracture, frontal skull and orbital, bilateral (hereinafter skull fracture).  

4.  Entitlement to a compensable disability rating for a fracture of the maxilla.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to February 1973.

The Veteran's claims file has been reconstructed from available records.  This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

In a July 1982 rating decision, the RO awarded the Veteran service connection for a fractured maxilla, a fractured skull and for defective vision.  Each disability was assigned a noncompensable disability rating.

In September 2002, the Veteran filed an increased rating claim with VA.  In the above-referenced February 2003 rating decision, the RO denied the assignment of compensable disability ratings for his fractured maxilla, fractured skull and for defective vision.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

During the course of the appeal, the RO increased the Veteran's disability rating for defective vision from 0 to 20 percent, effective the date of his increased rating claim, September 17, 2002, and from 20 to 30 percent, effective October 2, 2005.  See the RO's April 2004 and July 2008 rating decisions respectively.  The Veteran has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated]. 

In December 2008, the Board denied each of the Veteran's increased rating claims.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (the Court), which in April 2011, issued a Memorandum Decision setting aside and remanding the Board's decision.  The Veteran's claims folder was returned to the Board for additional appellate review and for action in compliance with the April 2011 Memorandum Decision.

In September 2011, the Board vacated its prior December 2008 decision, and remanded the Veteran's increased rating claims for additional evidentiary development.  Such was achieved, and the Appeals Management Center readjudicated the Veteran's appeal in a September 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal again at this time. However, for reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

A. Defective vision

In its September 2011 remand instructions, the Board requested that an updated VA eye examination be scheduled to determine the current severity of the Veteran's vision defects.  In particular, the Board instructed that the VA examiner should specifically address whether the Veteran's diplopia extended beyond more than one quadrant or range of degrees in either eye, or whether diplopia existed in two separate areas of the same eye.  Indeed, as pointed out by both parties in the recent appeal of the Board's prior decision before the Court, such information is critical to ensure accurate evaluation of the Veteran's service-connected vision problems under 38 C.F.R. § 4.84a, Diagnostic Codes 6080 and/or 6090 (2008), and Table V, Ratings for Central Visual Acuity Impairment (2008).  

The Veteran underwent a VA eye examination in October 2011.  The VA eye examiner pertinently diagnosed the Veteran with diplopia in his right gaze, but did not indicate whether the Veteran's diplopia existed in more than one quadrant, or in two separate areas of the same eye as the Board instructed in its September 2011 remand.  As such, substantial compliance with the Board's prior remand instructions is not shown by the record, and the Veteran's increased rating claim for defective vision must be remanded so that this additional information can be secured.

B. Skull fracture

In September 2011, the Board also instructed the agency of original jurisdiction to schedule the Veteran for a VA examination of his skull.  The examiner was requested to specifically quantify the amount of loss of any portion of the Veteran's skull observed, and determine if the Veteran suffers from a brain herniation.  In October 2011, a VA physician's assistant, examined the Veteran and indicated that there was no evidence of brain herniation.  In addition, the physician's assistant also found "no basis from which to estimate bone loss if any."  He pointed out that the CT scans and 2007 reconstructive surgery operative reports of the Veteran's private physician, Dr. B.F.M., note no bone loss resulting from that procedure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the evidence of record as a whole, the Board believes that the October 2011 VA examiner provided an inadequate explanation as to how or why he could not quantify the bone loss in the Veteran's skull.  Although the examiner correctly notes that Dr. B.F.M.'s August 2007 surgical report did not identify the presence of bone loss, other medical records in the file, to include other treatment notes from Dr. B.F.M. himself, in fact identify and quantify an amount of loss of skull.  Indeed, in November 2007, Dr. B.F.M. specified that that the Veteran had a large dehiscence of the skull of greater than the size of a 50-cent piece between the frontal sinus and his orbit.  Additionally, Dr. B.F.M. observed a dehiscence of intermediate size between that of a 50 cent piece and a quarter of the posterior table of the Veteran's formal sinus extending into the anterior cranial fossa.  See Dr. B.F.M.'s November 19, 2007 treatment report.  As noted in the Board's now vacated December 2008 decision, a January 2007 VA examiner also found loss of skull involving the floor of the frontal sinus/roof of orbit on the left side that measured 27 millimeters by 27 millimeters.  The same examiner noted in November 2007 a 4-5 millimeter size defect or dehiscence of the posterior table.  Significantly, however, because the January 2007 VA examiner did not consider himself to be qualified to assess the level of the Veteran's disability because of the complexity of the illness [as pointed out by the Court in its April 2011 Memorandum Decision] the Board attempted through its September 2011 remand instructions to obtain an updated and comprehensive assessment of the severity of the Veteran's skull fracture.  

If in fact the Veteran has no observable bone loss currently, or such loss cannot be quantified as suggested by the October 2011 VA examiner, these findings must be reconciled with the clear evidence of record indicating to the contrary described above.  The October 2011 VA examiner offered no such analysis.  In light of the inadequacy of the October 2011 VA examiner's overall explanation of his findings, the Board believes a new skull examination must be scheduled so that a complete review of the record and current assessment of the severity of the Veteran's service-connected skull disability may be performed.  Crucially, in addition to quantifying any amount of loss of skull identified, the examiner should also assess whether any loss of skull includes the inner or outer tables of the skull, or both. 

C. Maxilla fracture

Finally, in its September 2011 remand instructions, the Board instructed the agency of original jurisdiction to schedule the Veteran for a VA examination to determine whether there is any malunion or nonunion of the maxilla, and if so, whether such disability could be considered a slight, moderate or severe displacement, as per the criteria in 38 C.F.R. § 4.150, Diagnostic Code 9916.  Significantly, at an October 2011 VA examination, the examining doctor examined the Veteran's maxilla, found "no occlusal problem," and determined that the Veteran's maxilla was "well po[s]itioned and stable."  Pertinently however, the examiner did not specifically state whether malunion or nonunion of the maxilla exists now or has existed at any time during the period of review.  In light of this lack of specificity, and in light of the fact that the Court has specifically highlighted evidence of record which in its determination "on its face" appears to suggest that there could be malunion or nonunion of the Veteran's maxilla, the Board believes that additional clarification should be requested from the examiner as to the possible presence of malunion or nonunion of the Veteran's maxilla.  See the Court's April 2011 Memorandum Decision, page 2.  As pointed out by the parties before the Court, and as alluded to by the Court above, a CT scan of the Veteran's maxilla taken in October 2007 demonstrates the presence of "remote fractures of the bilateral bones and nasal processes of the maxilla, stabilized by radiopaque suture material."  See the November 2007 VA examiner's ear, nose and throat examination report, pages 1 and 2.  It remains unclear if these CT scans demonstrate the presence of malunion or nonunion of the maxilla.  If possible, the examiner should provide a clarifying opinion as to whether his findings of no occlusal problems, and observation of a well positioned and stable maxilla equate to a finding of an absence of malunion or nonunion.  He should specifically address the CT scan referenced above.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his defective vision, skull fracture or maxilla fracture.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be documented in the Veteran's VA claims folder.

2.  The RO/AMC should then schedule the Veteran for another VA eye examination to assess the current severity of his service-connected defective vision.  The Veteran's VA claims folder (including relevant Virtual VA records) and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  The examiner should perform all studies deemed appropriate, and all findings should be set forth in detail.  In addition to providing all applicable vision results, including the Goldman and diplopia visual field tests, and any other observations, the examiner should specifically determine (1) whether the Veteran has diplopia in one or both eyes, and (2) for each eye, whether diplopia extends beyond more than one quadrant or range of degrees, and whether diplopia is in two separate areas of the same eye.  The examiner should also indicate to what degree, if any, the Veteran suffers from diplopia for central, down, lateral and up vision.

If diplopia is not shown upon testing, or if current diplopia findings are shown to be significantly different in degree or location than those previously identified in prior VA examination reports of record, to include those administered in October 2002, February 2004, October 2005 and October 2011, these differences should be made clear and explained to the extent possible.  

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

3.  The RO/AMC should also schedule the Veteran for another VA examination to assess the current severity of his service-connected skull fracture.  The Veteran's VA claims folder (including relevant Virtual VA records) and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  The examiner should perform all studies deemed appropriate, and all findings should be set forth in detail.  In particular, the examiner should identify all losses of any portion of the Veteran's skull, if any. The examiner should indicate whether any such loss is part of the inner or outer table of the skull or both, and the overall area of each loss should be measured using the scales identified under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  The examiner should also identify if a brain hernia is present.

If no loss of skull is found upon examination, such findings should be reconciled with the prior observations of the January and October 2007 VA examiner, and the November 19, 2007 findings of Dr. B.F.M., discussed in the body of the REMAND above, who each identified some level of bone loss.

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  
		
4.  The RO/AMC should then forward the Veteran's claims folder (including relevant Virtual VA records) to the same VA examiner who administered the Veteran's October 11, 2011 VA dental examination.  If this examiner is not available, the claims folder should be forwarded to another qualified medical practitioner.  

The examiner's report must specifically reflect that the claims folder was reviewed.  After review of the record, the examiner should provide a clarifying opinion as to whether the Veteran currently exhibits malunion or nonunion of the maxilla, and if so, whether such disability exhibits a slight, moderate or severe displacement.  In particular, the examiner should comment upon whether stabilization of Veteran's maxilla fractures by radiopaque suture material [as identified by an October 2007 CT scan] indicates the presence of malunion or nonunion of the maxilla.  The examiner should expound upon his prior findings of "no occlusal problems," and his identification of a well positioned and stable maxilla as they relate [if at all] to the question of whether malunion or nonunion of the maxilla exists.  Any and all additional testing deemed necessary should be scheduled.  

A report should be prepared and associated with the Veteran's VA claims folder.  

      5.  Finally, following the completion of the 
foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder, as maintained with the Virtual VA system) and readjudicate the Veteran's increased rating claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


